 

 

 

 

 

 

 

 

 

 

 

 

: Stipe crabtree sooptertmesmnan ae Dittmar nada Ti
i USDC SDNY ii
1 DOCUMENT |
UNITED STATES DISTRICT COURT j ELECTRONICALLY FILED }|
: . i 4h. %
SOUTHERN DISTRICT OF NEW YORK i DOC # i|
BATE FLD: (IZ T 1]
UNITED STATES OF AMERICA, tenon =
Vv.
ARIEL JIMENEZ, ET AL, 18-Cr-879 (SHS)
Defendants. ORDER

 

 

SIDNEY H. STEIN, U.S. District Judge.

A conference having been held today for the Court to render its decision on the
pending motions in this matter,

IT IS HEREBY ORDERED that:

1. For the reasons set forth at the conference today, defendant's pretrial motions
(ECF Nos. 87, 89) are denied;

2. The parties shall submit proposed jury charges, any motions in limine,
proposed voir dire, and a Federal Rule of Evidence 404(b) notice on or before
April 27, 2020;

3. The parties shall submit responses to any motions in limine on or before May
4, 2020;

4. The Court will hold oral argument on May 14, 2020, at 10:00 A.M; and

5. Trial shall commence on May 26, 2020, at 9:30 A.M.

Dated: New York, New York
November 26, 2019

   

SO ORDERED:
kf
KY
A Ai A, is"

Sidney/H. Stein, U.S.D.J.
